Citation Nr: 0944711	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic myofascial pain. 

2.  Entitlement to service connection for left lower 
extremity radiculopathy, to include as secondary to chronic 
myofascial pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to August 
1990.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
present case, the Board finds that additional development is 
required in order to satisfy VA's obligations under the VCAA.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).  

In the Veteran's testimony before the Board in October 2009, 
he indicated that his chronic myofascial pain disability 
presently on appeal had gotten worse.  He last underwent an 
examination in October 2006.  Therefore, a VA examination is 
necessary to properly adjudicate his claim for an increased 
rating.  

Regarding the Veteran's claim for a lower left extremity 
disorder, a VA examination and opinion should be obtained for 
consideration of entitlement to service connection on a 
direct basis.  

Specifically, although the Veteran claims secondary service-
connection, service treatment records indicate an L5-S1 
sacralization in service.  Post-service treatment records 
indicated that the sacralization was no longer notable; 
however, he currently has a herniated disc at L5-S1 that may 
be causing his left lower extremity radiculopathy.  

He underwent a VA examination in October 2006 and a 
subsequent VA opinion was obtained in July 2007, but the 
examiners did not opine as to a direct service connection.  
Therefore, another VA examination and opinion is necessary.  
Finally, additional records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
VA Medical Center (VAMC) in Gainesville, 
Florida, for the period from March 2007 
to the present.  Any negative response 
should be noted in the file.

2.  Make arrangements for the Veteran to 
be afforded an examination to evaluate 
his current chronic myofascial pain 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion and describe symptoms to 
include any ankylosis, weakness, excess 
fatigability, and/or incoordination, if 
shown.  

3.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of any currently-diagnosed left 
lower extremity radiculopathy disorder.  
Any necessary tests should be performed 
and any diagnoses should be noted.  The 
examiner is asked to state whether it is 
at least as likely as not that a current 
left lower extremity radiculopathy 
disorder is causally related to the 
Veteran's active service, particularly an 
L5-S1 sacralization noted while on active 
duty. 

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims folder 
must be reviewed in conjunction with this 
examination.

4.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include any records that may not have 
been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

